Title: From Thomas Jefferson to James Westhall Ford, 30 September 1823
From: Jefferson, Thomas
To: Ford, James Westhall

Monticello
Sep. 30. 23.The bearer hereof, mr James W. Ford is a portrait painter by profession, and has been considerably employed as such in my neighborhood, for some weeks past, and with general approbation he has drawn two portraits for me, both esteemed, but one of them particularly of President Monroe, is among the best likenesses which has been taken of him. his good execution, and the reasonableness of his terms render him worthy of encouragement and patronage.Th: Jefferson